on rehearing. Opinion delivered July 8, 1907. PER curiam. On motion for rehearing our attention is called to the fact that by the adverse possession in the case of Sturdivant v. Cook, 81 Ark. 279, the estate of J. S. Sturdivant lost one-half of the land conveyed by W. A. J. Sturdivant to his father to secure the debt, one-fifth of which is sued for by Mrs. McCorley in this case. We held in the former opinion that the judgment of Mrs. McCorley in this case could only be enforced against one-fifth interest in the land held by the estate of J. S. Sturdivant which it received from W. A. J. Sturdivant to secure this debt. It follows therefore from our former decision that her recovery must be limited to the enforcement of a lien on a one-fifth interest of the land still remaining to the estate which it received from W. A. J. Sturdivant, or against one-fifth of the funds from the sale of the half of the lands left to the estate, after the Cook decision. As this land was sold under a decree in another case, we can not direct the disposition of those funds by an order in this case; but, having declared the rights of Mrs. McCorley in this case, she can proceed by intervention in the case in which the land was sold, or by any other legal method, to enforce her judgment against that portion of the funds that is subject to the same.